Citation Nr: 0833665	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  03-19 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a right hand/wrist 
disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty for training from April 1988 to 
August 1988 and active duty from November 1990 to July 1991.  
He had service in Southwest Asia from February 1, 1991 to 
June 8, 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  In June 2004 and 
December 2007, the Board remanded for further development.   


FINDINGS OF FACT

1.  The veteran's complaints of right hand/wrist problems are 
related to a known clinical diagnosis.  

2.  The preponderance of the evidence is against a finding 
that the veteran's current right hand/wrist disorder is 
related to service. 


CONCLUSION OF LAW

A right hand/wrist disorder, to include a disability due to 
undiagnosed illness, was not incurred in or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in January 2002, June 2004, January 
2008, and May 2008, the RO satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the RO notified the veteran 
of: information and evidence necessary to substantiate the 
claim; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  In January 2008, the RO also notified 
the veteran of the process by which initial disability 
ratings and effective dates are established. Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated twice in conjunction with his claim.  Thus, the 
duties to notify and assist have been met.

Analysis

The veteran essentially contends that he has a right 
hand/wrist disorder related to service.  He asserts that he 
initially injured his right hand when he picked up a large 
metal object during service.  

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

The veteran currently has a right hand/wrist disorder as 
noted in multiple treatment records and VA examination 
reports.  The first indication in the record of a disability 
is a February 2003 Fort Sanders Parkwest Neurophysiology 
record noting moderately severe bilateral carpal tunnel 
syndrome.   

Service treatment records show treatment for the right wrist 
on several occasions from April 1991 to June 1991.  Swelling, 
tendonitis, and sprain of the right wrist were noted. 

VA afforded the veteran an examination in July 2004 for which 
the claims folder was reviewed in conjunction with 
examination of the veteran.  The veteran described the injury 
to his right wrist in service and noted that the problem went 
away after several months.  More recently, he noted numbness 
and tingling in his right upper extremity after swinging a 
hammer for prolonged periods of time.  The veteran currently 
had carpal tunnel syndrome of the right upper extremity, 
which the examiner felt was unrelated to the incident in 
service.  However, the examiner stated that there was no 
indication in the service medical records relating to the 
right hand/wrist.  However, service medical records were 
associated with the claims folder subsequent to that 
examination in February 2006.  

In light of this additional evidence, the Board remanded for 
another VA examination in December 2007.  The January 2008 VA 
examination was completed in conjunction with review of the 
claims folder.  The examiner noted a diagnosis of right 
carpal tunnel syndrome.  In his addendum to the examination 
report, the examiner opined that there was less than a 50 
percent probability that the veteran's right hand disability 
was related to service.  The examiner added that it was 
unlikely that any one event led to his chronic problem and 
unlikely that picking up a metal object in Iraq was a 
causative agent.  Noting that carpal tunnel syndrome is known 
to be a chronic problem which develops from longstanding 
compression of the median nerve at the wrist level, the 
examiner stated that it was unlikely to have resulted over 10 
years after the reported injury in service.  

Based on the evidence, the Board finds that service 
connection is not warranted in this case.  While the veteran 
currently has a right hand/wrist disorder and was treated for 
his right wrist in service, there is no competent medical 
evidence that his current disorder is related to service.  In 
fact, any disorder in service appears to have been acute and 
transitory, and resolved without residuals as the next 
indication of a disorder was not until 2003.  Even giving the 
veteran the benefit of the doubt and dating the onset of 
disability in 2001(based upon the February 2003 Fort Sanders 
Parkwest Neurophysiology record which noted a 1-2 year 
history of right hand numbness), the first manifestation of a 
disorder was still 10 years after service discharge.  In view 
of the lengthy period without treatment, there is no evidence 
of continuity of symptomatology and this weighs against the 
claim.  Furthermore, there is no opinion which provides a 
nexus between current disability and service.  In fact, the 
January 2008 VA examiner specifically opined that there was 
less than a 50 probability that the veteran's current right 
hand/wrist disorder was related to service.  Therefore, the 
criteria for service connection for a right hand/wrist 
disorder are not met. 

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran and his fellow 
service member who submitted a statement indicating that the 
veteran injured his right wrist in service.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran and his friend 
are competent to attest to their observations of his 
disorder.  Layno; 38 C.F.R. § 3.159(a)(2).  However, as lay 
people, they are not competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder (i.e. that the veteran's current right 
hand/wrist disorder is related to service) because they do 
not have the requisite medical expertise.  See, e.g., See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  
 
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Finally, service connection can be established for a Persian 
Gulf veteran who exhibits objective indications of chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 2011 
and by history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.  38 
C.F.R. §3.317(a)(1) (2007). 

In Gutierrez v. Principi, 19 Vet. App. 1, 7 (2004), the Court 
stated "in order to establish service connection under 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a claimant must 
present evidence that he or she is a Persian Gulf veteran who 
(1) exhibits objective indications; (2) of chronic disability 
such as those listed in paragraph (b) of 38 C.F.R. § 3.317; 
(3) which became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10% 
or more not later than December 31, 2006; and (4) such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis." 

The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War and is a "Persian 
Gulf veteran." See 38 C.F.R. § 3.317(d)(2) (2007).  
Notwithstanding, service connection under the referenced 
presumptive provisions is not warranted as the veteran's 
right hand/wrist disorder has been attributed to a known 
clinical diagnosis, carpal tunnel syndrome, and service 
connection is not warranted under the provisions of 38 C.F.R. 
§ 3.317.   




ORDER

Service connection for a right hand/wrist disorder is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


